J-S56008-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

PEDRO JONES

                        Appellant                  No. 741 MDA 2014


            Appeal from the PCRA ORDER February 12, 2014
            In the Court of Common Pleas of Dauphin County
           Criminal Division at No(s): CP-22-CR-0003127-2008


BEFORE: PANELLA, J., WECHT, J., and PLATT, J.*

MEMORANDUM BY PANELLA, J.                       FILED OCTOBER 29, 2014

     Appellant, Pedro Jones, appeals pro se from the February 12, 2014

order dismissing his second petition filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     On September 23, 2009, a jury convicted Jones of robbery. The trial

court later sentenced him to a period of 5½ to 11 years’ imprisonment.

Jones filed a direct appeal and this Court affirmed his judgment of sentence

on December 7, 2010. See Commonwealth v. Jones, 23 A.3d 571 (Pa.

Super. 2010) (unpublished memorandum). Jones did not file a petition for

allowance of appeal with our Supreme Court.

     On June 20, 2011, Jones filed a timely pro se PCRA petition. The PCRA

court appointed counsel and subsequently entered an order denying the

petition. Jones appealed the denial and this Court affirmed by way of a

*Retired Senior Judge assigned to the Superior Court.
J-S56008-14



memorandum filed on May 24, 2013. See Commonwealth v. Jones, 81
A.3d 1005 (Pa. Super. 2013) (unpublished memorandum). Our Supreme

Court then denied Jones’s petition for allowance of appeal.

      On December 18, 2013, Jones filed the instant pro se PCRA petition,

his second. The PCRA court, by way of a memorandum opinion and order

issued its notice of its intent to dismiss pursuant to Pa.R.Crim.P. 907 based

upon its finding that “[Jones’s] claims fail to set forth any facts which would

form the basis for an exception to the one year filing requirement pursuant

to Section 9545(b)” and that it “lack[ed] jurisdiction to consider the

petition.” Memorandum Opinion and Order, 1/8/14, at 1-3. On January 17,

2014, Jones filed a response. The PCRA court then dismissed the petition on

February 12, 2014. This appeal followed.

      On appeal, Jones maintains that the evidence presented at trial was

insufficient to support his conviction and that trial counsel was ineffective for

failing to move for a judgment of acquittal on that basis. As will be briefly

explained below, Jones’s petition is patently untimely and does not plead an

exception to the time bar. See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      A PCRA petition must be filed within one year of the date that the

judgment of sentence becomes final. See 42 Pa.C.S.A. § 9545(b)(1). “The

PCRA timeliness requirements are jurisdictional in nature and, accordingly, a

court cannot hear untimely PCRA petitions.” Commonwealth v. Flanagan,

854 A.2d 489, 509 (Pa. 2004).



                                      -2-
J-S56008-14


      Jones’s judgment of sentence became final on January 6, 2011, thirty

days after this Court affirmed his judgment of sentence and the time in

which to seek an allowance of appeal in our Supreme Court expired. See 42

Pa.C.S.A. § 9545(b)(3). Jones had one year from that date to file a petition

for collateral relief, specifically, until January 6, 2012. See 42 Pa.C.S.A.

§9545(b)(1).

      Jones filed the instant petition on December 18, 2013, well beyond the

January 6, 2012 date. Therefore, as Jones’s second PCRA petition was not

timely filed, “the courts have no jurisdiction to grant [him] relief unless he

can plead and prove that one of the exceptions to the time bar provided in

42 [PA.CONS.STAT.ANN.] § 9545(b)(1)(i)-(iii) applies.” Commonwealth v.

Pursell, 561 Pa. 214, 220, 749 A.2d 911, 914-915 (2000). See also

Commonwealth v. Wilson, 824 A.2d 331, 335 (Pa. Super. 2003) (en

banc).

      Our review of Jones’s pro se PCRA petition reveals that he has failed to

plead any of the exceptions enumerated to the PCRA’s time bar, thereby

divesting this Court of jurisdiction. See Commonwealth v. Wharton, 886
A.2d 1120, 1127 (Pa. 2005) (“It is well settled that allegations of ineffective

assistance of counsel will not overcome the jurisdictional timeliness

requirements of the PCRA.”).

      Order affirmed.




                                     -3-
J-S56008-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/2014




                          -4-